Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to Applicant’s argument that claim 15 is not a substantial duplicate of claim 1, Examiner respectfully disagrees. Claim 1 recites “a sensor mounting body fixed within the tank structure configured to position a sensor measurement point of a radiation sensor at a predetermined fixed position … to detect radiation” (emphasis added). Claim 15 recites “a sensor; and a sensor mounting body fixed within the tank structure, the sensor mounting body configured to position a sensor measurement point of the sensor at a predetermined fixed position … to detect radiation” (emphasis added). Applicant’s argument that claim 15 requires a sensor, in addition to a sensor mounting body, which is not required by claim 1 is not persuasive because claim 1 expressly discloses both a sensor and a sensor mounting body. While claim 15 recites a “sensor” instead of the “radiation sensor” of claim 1, since the “sensor” is used “to detect radiation”, the “sensor” is a radiation sensor. Therefore there is no substantial difference between the claimed subject matter of claims 1 and 15.
Applicant’s arguments, see pages 7-10, filed 17 January 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  The rejection of 17 November 2021 has been withdrawn. 
Since new 35 USC 112(b) rejections are provided that are not necessitated by an amendment, the present rejection is non-final.

Claim Objections
Claim(s) 15-20 is/are objected to under 37 CFR 1.75 as being a substantial duplicate of claim(s) 1-6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 1 recites “a sensor mounting body fixed within the tank structure configured to position a sensor measurement point of a radiation sensor at a predetermined fixed position … to detect radiation” (emphasis added). Claim 15 recites “a sensor; and a sensor mounting body fixed within the tank structure, the sensor mounting body configured to position a sensor measurement point of the sensor at a predetermined fixed position … to detect radiation” (emphasis added). While claim 15 recites a “sensor” instead of the “radiation sensor” of claim 1, since the “sensor” is used “to detect radiation”, the “sensor” is a radiation sensor. Therefore there is no substantial difference between the claimed subject matter of claims 1 and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-10 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim recites “a radiation sensor”. However, claim 1, upon which claim 7 depends, recites “a radiation sensor”. Claim 7 is unclear as to whether these radiation sensors are the same or different. For the purposes of examination, Examiner has considered to the radiation sensors to be the same. Examiner recommends amending claim 7 to recite --wherein the radiation sensor is connected to the sensor mounting body--.

Regarding claims 8-10, the claims are rejected due to their dependence on claim 7.

Regarding claim 16, the claim recites the limitation “the radiation sensor” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-6 and 11-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 11, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest an aperture is defined in the top wall adjacent to at least one of the first end wall or the second end wall, and wherein an upstanding rim surrounds the aperture.
Krishnaswamy (US 2020/0061391 A1) discloses a water tank apparatus for use with a radiotherapy system (400), comprising: a base, a first side wall and an opposing second side wall, a first end wall and an opposing second end wall, and a top wall, wherein the first end wall, the second end wall, the first side wall, and the second side wall extend between the base and the top wall to define a tank structure (202), wherein an aperture is defined in the center of the top wall; and a sensor mounting body fixed within the tank structure configured to position a sensor measurement point of a radiation sensor (402) at a predetermined fixed position within the tank structure (202) that is located at a point equidistant from the first side wall, the second the side wall, the top wall, and the base to detect radiation (par. [0071], [0086], [0106]-[0111], fig. 4A-B).
Mizota (JP 2003-47666A; a translated copy is attached with the Office Action issued 27 July 2021) discloses a water tank apparatus for use with a radiotherapy system (Abstract, par. [0070]), comprising: a base, a first side wall and an opposing second side wall, a first end wall and an opposing second end wall, and a top wall, wherein the first end wall, the second end wall, the first side wall, and the second side wall extend between the base and the top wall to define a tank structure (6), wherein an aperture is defined in the top wall, and wherein an upstanding rim (9) surrounds the aperture (par. [0029]-[0037], [0055]-[0060], fig. 8); and a sensor mounting body (14) 
While water tank apparatuses were well-known in the art for use with a radiotherapy systems, as were apertures, rims, and radiation sensors, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration.
Accordingly, claims 1 and 11 are allowed.

Regarding claims 2-6 and 12-14, the claims are allowed due to their dependence on claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim(s) 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 7-10 would be allowable due to their dependence on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884